 


109 HR 333 IH: Military Educational Parity Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 333 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Lynch introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to require institutions of higher education to preserve the educational status and financial resources of military personnel called to active duty. 
 
 
1.Short titleThis Act may be cited as the Military Educational Parity Act of 2005.
2.Leave of absence for military service
(a)Obligation as part of program participation requirementsSection 487(a)(22) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(22)) is amended by inserting and with the policy on leave of absence for active duty military service established pursuant to section 484C after section 484B.
(b)Leave of absence for military servicePart G of title IV of the Higher Education Act of 1965 is amended by inserting after section 484B (20 U.S.C. 1091b) the following new section:

484C.Leave of absence for military service
(a)Leave of absence requiredWhenever a student who is a member of the National Guard or other reserve component of the Armed Forces of the United States, or a member of such Armed Forces in a retired status, is called or ordered to active duty, the institution of higher education in which the student is enrolled shall grant the student a military leave of absence from the institution while such student is serving on active duty, and for one year after the conclusion of such service.
(b)Consequences of military leave of absence
(1)Preservation of status and accountsA student on a military leave of absence from an institution of higher education shall be entitled, upon release from serving on active duty, to be restored to the educational status such student had attained prior to being ordered to such duty without loss of academic credits earned, scholarships or grants awarded by the institution, or, subject to paragraph (2), tuition and other fees paid prior to the commencement of the active duty.
(2)Refunds
(A)Obligation to refund; withdrawal not automaticAn institution of higher education shall refund tuition or fees paid prior to the commencement of the active duty. Notwithstanding the 180-day limitation in section 484B(a)(2)(B), a student on a military leave of absence under this section shall not be treated as having withdrawn for purposes of section 484B unless the student fails to return at the end of the military leave of absence (as determined under subsection (a) of this section).
(B)Proportionate reduction of refund for time completedIf a student taking a military leave of absence for active duty requests a refund during a period of enrollment, the percentage of the tuition and fees that shall be refunded shall be equal to 100 percent minus—
(i)the percentage of the period of enrollment (for which the tuition and fees were paid) that was completed (as determined in accordance with section 484B(d)) as of the day the student withdrew, provided that such date occurs on or before the completion of 60 percent of the period of enrollment; or
(ii)100 percent, if the day the student withdrew occurs after the student has completed 60 percent of the period of enrollment.
(c)Active dutyIn this section, the term active duty has the meaning given such term in section 101(d)(1) of title 10, United States Code, except that such term—
(1)does not include active duty for training or attendance at a service school; but
(2)includes, in the case of members of the National Guard, active State duty.. 
 
